Citation Nr: 1421847	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected lumbosacral spine degenerative joint disease and bilateral leg numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from August 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A July 2008 Travel Board hearing was held before the undersigned Veterans Law Judge.  

The Board has considered the instant claim previously, denying it in a January 2012 decision, along with a claim for service connection for a back disability.  Following the Veteran's appeal therefrom to the U.S. Court of Appeals for Veterans Claims (Court), a June 2012 Joint Motion for Partial Remand ("Joint Motion") was granted by the Court vacating the Board's decision.  

In its June 2013, the Board remanded the claim back to the RO (via the Appeals Management Center (AMC)) for development consistent with the Joint Motion.     In the interim, in January 2014 the RO granted claims previously on appeal for service connection for the lumbosacral spine disorder and bilateral leg numbness.  

Pursuant to the Veteran's representative's April 2014 Written Brief Presentation,     it is now alleged that a bilateral knee disorder developed as the result of the recently service-connected back and leg disability, in effect, a new theory of secondary service connection, which is recognized above on the title page.  See 38 C.F.R. § 3.310(a) (2013).   

The appeal is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board deems another medical opinion required to address the theory of secondary service connection raised in the case, as premised on an averred altered gait disorder brought upon by the service-connected back and bilateral leg conditions.  

Apart from also obtaining the Veteran's most recent VA outpatient record, it should be confirmed that prior records from Jennings Outpatient Clinic are definitively unavailable, as this inquiry was the subject of a the Court's Joint Motion and subsequent Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA letter addressing his claim for service connection for a bilateral knee disorder, including as secondary to service-connected lumbosacral spine degenerative joint disease and bilateral leg numbness.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's VA treatment records from the Jennings OPC, dated from the 1950s to 1997 and from September 2010 forward; from the Shreveport VAMC from September 2010 forward; and from the Alexandria VAMC, dated from July 2013 forward.  Then associate any additional records obtained with the Veteran's paper claims file, or in the alternative his "Virtual VA" electronic file.

The Jennings facility must specifically indicate whether they searched for records dating back to 1950.  If any such records have been sent to storage, arrangements should be made to retrieve them.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Thereafter, return the claims folder to the VA examiner who conducted the VA examination of May 2009 and provided the addendum of November 2013, and request a supplemental opinion. 

The examiner should provide an opinion as to whether                    it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disorder was either (a) caused by, or (b) permanently aggravated by his service-connected lumbosacral spine degenerative joint disease and bilateral leg numbness, to include by any altered gait associated therewith.

All findings, conclusions, and opinions must be supported by a clear rationale.

If the prior VA examiner is not available, schedule        the Veteran for an examination by a different qualified medical practitioner.  The examination should addresses the inquiries set forth above.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.          In particular, review the VA examination addendum report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.     If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

